Citation Nr: 9914562	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  92-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for hypertension, rated 
zero percent disabling.  

2. Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, rated zero percent 
disabling.  

3. Entitlement to an increased rating for residuals of left 
acromioclavicular joint separation, rated zero percent 
disabling.  

4. Entitlement to an increased rating for residuals of a 
right wrist fracture, rated zero percent disabling.  

5. Entitlement to an increased rating for residuals of a 
right ankle fracture, rated zero percent disabling.  


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel
INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1991.  

The case was previously before the Board of Veterans' Appeals 
(Board) in June 1994, March 1995 and again in July 1998, at 
which time it was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) for further development.  
The case is once more properly before the Board for action.    

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1.  Multiple blood pressure readings do not demonstrate 
systolic readings above 160 or diastolic readings above 100; 
nor is it demonstrated that medication is required to 
alleviate the hypertension. 

2.  There is slight limitation of motion of the cervical 
spine on lateral flexion and rotation, and the veteran 
experiences pain on motion.

3.  The veteran can raise his left arm well above shoulder 
level, and there is no evidence of a malunion of the clavicle 
or scapula; nor is there evidence of tenderness, or swelling.  
Mild functional loss was present on examination. 

4.  The veteran retains full range of motion of the right 
wrist, without swelling, effusion or deformity.  Pain on 
motion was demonstrated.

5.  The veteran retains full range of motion of the right 
ankle, with no swelling, deformity or effusion.  Tenderness 
was demonstrated on examination.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertension 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.31, 4.104, Part 4, Code 7101 (as in effect 
prior to January 12, 1998), as amended by 38 C.F.R. § 4.104 
(effective January 12, 1998); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

2.  The criteria for a 10 percent rating for degenerative 
joint disease of the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.40, 4.45, 4.71a, Part 4, Codes 5290, 5293 (1998). 

3.  The criteria for a 10 percent rating for residuals of a 
left acromioclavicular joint separation have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.40, 4.45, 4.71a, Part 4, Code 5203 (1998). 

4.  The criteria for a 10 percent rating for residuals of a 
right wrist fracture have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, Part 
4, Code 5215 (1998). 

5. The criteria for a 10 percent rating for residuals of a 
right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, Part 
4, Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records indicates that the 
veteran injured his left shoulder in July 1974, resulting in 
a partial left acromioclavicular (AC) dislocation.  In an 
April 1977 treatment note, it was indicated that the veteran 
fell, injuring his right wrist.  Edema and limitation of 
motion of the wrist were reported.  The impression following 
an X-ray study was nondisplaced fracture of the articular 
margin of the radius.  When he was seen in October 1980, he 
reported an inversion injury to his right ankle six days 
prior to treatment.  The assessment was rule out right ankle 
fracture and rule out gout.  The ankle was casted, and, when 
the cast was removed three weeks later, the ankle was healing 
well.  X-ray films taken in October 1980 showed a healing 
avulsion fracture of the talus.  Films taken in March 1981 
showed mild degenerative changes of the lower cervical spine, 
with slight reversal of the normal lordotic curve, possibly 
reflecting muscle spasm.  Reports of outpatient treatment 
showed numerous elevated blood pressure readings.  When the 
veteran was examined in May 1991 for the purpose of 
separation from service, his blood pressure reading was 
108/80.  

The veteran underwent a VA examination of the joints in July 
1992.  At that time, he indicated that his left shoulder 
popped if he raised it above shoulder level, and that the 
shoulder seemed to tire easily with any prolonged work.  The 
history of right ankle and right wrist injuries in service 
was reported, but the veteran stated that there were no 
sequelae or continuing problems.  He indicated that if he did 
a lot of pulling or lifting with his right arm, the wrist 
seemed to feel weak.  On examination, the cervical spine 
flexed forward to 65 degrees, extended backwards to 50 
degrees, flexed laterally to 40 degrees, and rotated to 55 
degrees.  There was no apparent pain on motion of the 
cervical spine.  No paravertebral muscle spasm was reported.  
There was no evidence of muscle atrophy involving either the 
upper or lower extremities, and there was normal strength.  
There was no tenderness to palpation around the left shoulder 
joint, and no crepitation on motion of the joint was noted.  
Both shoulders flexed forward 180 degrees, with abduction to 
180 degrees and internal and external rotation to 90 degrees.  
There was no swelling or tenderness to palpation on either 
wrist.  Both wrists dorsiflexed to 70 degrees and palmar 
flexed to 80 degrees.  Ulnar deviation was to 45 degrees at 
each wrist, and radial deviation was to 20 degrees.  There 
was no swelling or tenderness to palpation at either ankle 
joint.  Both ankles dorsiflexed normally to 20 degrees, and 
both ankles plantar flexed to 45 degrees.  

X-ray films of the cervical spine showed a decrease in the 
height of the C6 body, likely due to an old injury.  No soft 
tissue abnormality was seen.  X-ray films of the left 
shoulder, right wrist and right ankle were interpreted as 
normal.  

The impression were history of acromioclavicular separation, 
left shoulder, without sequelae; history of a fracture of the 
right wrist, healed; and history of an injury to the right 
ankle, healed.  

The veteran subsequently underwent a VA general medical 
examination in September 1994.  He stated that he took 
medications for high blood pressure for a number of months 
about six or seven years prior to examination.  However, he 
had not taken medication since that time.  He denied any kind 
of neck problems, but made reference to left shoulder 
problems.  He reported a popping in the left shoulder, but 
denied that there was any pain or tenderness.  He did report 
some discomfort when he raised the shoulder above his head 
for an extended period of time.  He reported seeing a private 
physician for treatment of right wrist and right elbow pain.  
On examination, blood pressure was 128/73 sitting, 114/61 
recumbent, and 132/75 standing.  Examination of the cervical 
spine revealed no evidence of any tenderness and full range 
of motion was elicited.  There was no tenderness in the left 
shoulder, and the veteran retained full range of motion of 
the shoulder.  Abduction and forward flexion were to 180 
degrees and internal and external rotation of the left 
shoulder were to 90 degrees.  No asymmetry was noted between 
the shoulders.  There was no evidence of any swelling of the 
right wrist, although there was slight tenderness over the 
mid portion of the dorsum of the right wrist.  Full range of 
dorsiflexion and palmar flexion of the right wrist was 
elicited, but there was slight pain associated with 
dorsiflexion of the right wrist.  There was good grip 
strength in both hands.  Examination of the right ankle 
revealed no evidence of swelling, but the veteran was noted 
to have slight tenderness anterior to the lateral malleolar 
area, along with slight pain on motion.  Gait was normal, as 
was toe walking and heel walking.  Spinal X-ray films showed 
a moderate compression deformity of C3, C5 and C6, with no 
other significant abnormality.  Films of the left shoulder, 
right wrist and right ankle were essentially normal.  The 
diagnoses included compression deformity of C3, C5 and C6; 
history of left shoulder separation in the past with normal 
examination; tendonitis of the right wrist; residuals of an 
injury to the "left" ankle; and history of hypertension 
with normal blood pressure reading on examination. 

In April 1995, the RO contacted the veteran and requested 
that he complete VA Form 21-4142, so that the treatment 
records from his private physician could be obtained.  No 
response was received.

Subsequent to the most recent remand, the veteran was again 
furnished with a compensation examination by the VA in 
December 1998.  He denied any history of headaches, but 
described some dizziness when he exerted too much.  On 
examination, he gave a history of anti-hypertensive 
medication, but stated that he was not taking any medication 
at the time of examination.  Blood pressure was 132/88 
sitting, 131/83 standing, and 124/84 recumbent.  There was a 
normal S1 and S2, with regular rhythm and no heart murmurs.  
Peripheral vessels were bilaterally symmetrical.  The 
diagnosis was history of hypertension.  The examiner 
commented that the examination revealed normal blood pressure 
readings.

The veteran also underwent a VA examination of the joints in 
December 1998.  He reported that raising his arm above the 
shoulder level produced some pain, and that there was 
stiffness if he left his arm in a particular position.  He 
denied having any restriction of movements, and indicated 
that he had good range of motion.  There was no history 
elicited from the veteran that the left shoulder had been 
affecting his occupational or daily activities.  The veteran 
stated that he was right handed, and noted that a previous 
examination had revealed tenderness over the right wrist.  He 
indicated that the right ankle twisted easily, and he denied 
any history of pain.  He did not report any history of 
swelling, and reported full range of motion.  Examination of 
the left shoulder revealed no tenderness, swelling or 
asymmetry.  He was noted to have full range of motion, but 
there was slight discomfort with abduction beyond 160 degrees 
and external rotation beyond 70 degrees.  There was a 
questionable slight clicking noise noted with external 
rotation.  Functional loss due to pain was mild.  Muscle 
strength was bilaterally symmetrical in the upper 
extremities.  There was good grip and strength in both hands.  
Examination of the right wrist revealed no swelling, effusion 
or deformity.  There was slight pain associated with the last 
10 degrees of dorsiflexion.  Examination of the wrist was 
otherwise unremarkable with full range of motion.  
Examination of the right ankle revealed no swelling, effusion 
or deformity.  There was slight vague tenderness around the 
lateral malleolar area.  Otherwise, full range of movements 
was elicited, with slight pain on inversion.  Gait was 
unremarkable.  Toe walking and heel walking were performed 
normally.  Functional loss due to right ankle pain was 
minimal.  X-ray films of the right wrist, right ankle and 
left shoulder revealed no bone or joint abnormality.  The 
diagnoses included residuals of an injury to the right 
shoulder; past history of right wrist injury and fracture; 
and past history of right ankle fracture.  The examiner noted 
that the veteran had mild tendinitis of the right wrist.  

Finally, the veteran was afforded an examination of the spine 
by the VA in December 1998.  He denied any history of neck 
pain or neck problems.  On examination, there was no 
tenderness over the cervical spine, with slight discomfort 
with lateral movements.  He was able to flex forward 65 
degrees, backward 50 degrees, with left lateral flexion to 30 
degrees (beyond which pain was associated with movements) and 
right lateral flexion to 40 degrees.  Left lateral rotation 
was to 45 degrees, associated wit pain and slight discomfort, 
and right lateral rotation was to 50 degrees.  There was no 
paracervical spasm associated with these movements.  
Occasionally, he had a history of some tingling and numbness 
in the little fingers bilaterally, but muscle strength was 
normal and symmetrical in the upper extremities.  No 
decreased pin prick sensation was noted.  There was good grip 
and strength in both hands.  Functional loss due to pain was 
mild to moderate.  X-rays of the cervical spine revealed a 
loss of stature of C3, C5 and C6.  The diagnoses included 
degenerative spondylosis of the cervical spine, large 
compression fracture, with degenerative disc disease of C5-C6 
and C6-C7.  

Analysis

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).  
In this regard, the Board notes that the case was remanded to 
the RO to obtain records of private medical treatment which 
the veteran reported in the September 1994 compensation 
examination.  In an April 1995 letter, the veteran was asked 
to provide the full name and address of the treating 
physician.  The veteran never responded to this letter.  
Accordingly, the Board concludes that the RO took all proper 
steps to obtain the records of private medical treatment.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  No further 
development is required in order to comply with the duty to 
assist.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Hypertension

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
noted in the most recent remand, the criteria for evaluating 
hypertension changed since the veteran's claim was begun.  
Under the criteria previously in effect, a compensable rating 
would be appropriate when the diastolic pressure was 
predominantly 100 or more.  38 C.F.R. § 4.104, Part 4, Code 
7101.  Under the criteria currently in effect, a 10 percent 
rating would still be appropriate if the diastolic pressure 
was 100 or more.  However, the new provisions award a 10 
percent rating if the systolic pressure is 180 or more, 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, Part 
4, Code 7101(1998).  

Under the provision of 38 C.F.R. § 4.31 (1998), in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 

A review of reports of the VA examinations shows that neither 
the systolic nor the diastolic pressures were sufficient to 
warrant a compensable rating.  On examination in September 
1994, the highest systolic pressure was 132, and the highest 
diastolic pressure was 75.  Moreover, on examination in 
December 1998, the highest systolic reading was 132, with the 
highest diastolic reading being 88.  In view of the fact that 
these readings are well below the findings required for an 
increased rating, the Board concludes that an increased 
rating based on blood pressure readings is not warranted.  

The Board further notes that a compensable rating would be 
appropriate if the veteran required medication for treatment 
of the hypertension.  On repeated occasions, the veteran has 
reported that he at one time was taking medication for the 
hypertension.  However, he further reported that he had not 
taken medication for many years.  Accordingly, these 
provisions cannot serve as the basis for a compensable 
rating.  

Degenerative joint disease of the cervical spine

For a 20 percent rating to be warranted for degenerative 
joint disease of the cervical spine, it must be demonstrated 
that disability results in moderate limitation of motion.  
When the limitation of motion is slight, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Part 4, Code 
5290 (1998).  

A 20 percent evaluation may be assigned for intervertebral 
disc syndrome which is moderate; recurring attacks, a 20 
percent evaluation may be assigned.  When mild, a 10 percent 
evaluation is assignable.  A zero percent rating will be 
assigned where postoperative, cured.  Code 5293.

A review of the evidence of record shows that the most recent 
VA examination, conducted in December 1998 revealed slight 
limitation of motion of the cervical spine on some movements.  
Forward flexion and backward extension were full.  It is 
significant to point out, however, that the examiner 
specifically noted pain on some motions of the cervical 
spine.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
cervical spine disorder is rated under the provisions of 
Diagnostic Code 5290, which turn on limitation of motion.  
Accordingly, the Board finds that the Court's holding in 
DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

A review of the findings on examination supports the 
conclusion that a 10 percent rating is appropriate under 
these provisions.  While on the most recent VA examination 
there was no paracervical spasm, the examiner specifically 
found that there was discomfort with left lateral flexion and 
rotation of the cervical spine.  Accordingly, the Board 
concludes that there a 10 percent evaluation, but no higher 
is appropriate.  There is no clinical evidence of moderate 
limitation of motion. 

Residuals of left acromioclavicular joint separation

A 20 percent evaluation may be assigned for limitation of 
motion of the arm when the motion is limited to midway 
between the side and shoulder level or at the shoulder level.  
Code 5201 (1998).

A 20 percent evaluation may be assigned for nonunion of the 
clavicle or scapula of the minor extremity with or without 
loose movement.  A 10 percent evaluation may be assigned for 
malunion of the clavicle or scapula of the minor extremity.  
Diagnostic Code 5203.

The VA examination conducted in December 1998 establishes 
that there was no tenderness or swelling of the left 
shoulder.  It is significant to point out, however, that 
slight discomfort was documented with abduction and external 
rotation beyond a certain range.  It is also significant to 
point out that the examiner specifically noted that the 
veteran had mild functional loss due to pain. 

As noted, if the rating for a disability turns on limitation 
of motion, the Board must consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998).  The provisions of 
38 C.F.R. § 4.40 relate to functional loss.  The provisions 
of 38 C.F.R. § 4.45 require consideration of such factors 
with regard to the joints as abnormal or weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy.  These provisions, the Board 
concludes, clearly support a 10 percent evaluation.  In light 
of the fact that there was full range of motion of the left 
shoulder, there is no basis for a rating in excess of 10 
percent.  

Residuals of a right wrist fracture

A 10 percent rating is assignable for limitation of motion of 
the wrist of either the major or minor extremity when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with forearm.  Code 5215 (1998).

A 20 percent evaluation may be assigned for ankylosis of the 
wrist of the minor extremity which is favorable in 20 degrees 
to 30 degrees dorsiflexion.  Code 5214 (1998).  

The December 1998 VA examination establishes that there is 
full range of motion of the right wrist.  However, the Board 
observes that slight pain was present on dorsiflexion, and 
the examiner commented that the veteran had minimal 
functional loss as a result of pain.  The Board finds, 
therefore, that a 10 percent evaluation is appropriate based 
on pain.  See 38 C.F.R. §§ 4.40 and 4.45 (1998).  There is no 
basis in the record for a higher rating since there is no 
evidence of ankylosis of the right wrist.  




Residuals of a right ankle fracture

Finally, the veteran has contended that an increased rating 
is warranted for the residuals of the right ankle fracture.  

A 20 percent evaluation may be assigned for marked limitation 
of motion of the ankle.  When there is moderate limitation of 
motion of the ankle, a 10 percent evaluation may be assigned.  
38 C.F.R. § 4.71a, Part 4, Code 5271 (1998).  

In determining the level of limitation of motion of the 
ankle, the Board notes that range of motion of the ankle is 
full when dorsiflexion is possible to 20 degrees and plantar 
flexion is possible to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  (1998).  

The Board acknowledges that the VA examinations of July 1992 
revealed no limitation of motion.  However, at the time of 
the September 1994 VA examination, there was slight 
tenderness of the lateral malleolar, as well as pain on 
motion.  Although there was full range of motion when the 
veteran was most recently examined in December 1998, the 
Board points out that a vague tenderness was described around 
the lateral malleolar.  The examiner also noted slight pain 
with inversion.  These findings warrant a 10 percent 
evaluation under the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998).  However, a higher rating is not warranted in view of 
the fact that there is no limitation of motion. 

In reaching the above decisions with regard to the veteran's 
claims for increased ratings, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). 

ORDER

An increased rating for hypertension is denied.  

An increased rating to 10 percent is granted for degenerative 
joint disease of the cervical spine, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.

An increased rating to 10 percent is granted for residuals of 
left acromioclavicular joint separation, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits. 

An increased rating to 10 percent is granted for residuals of 
a right wrist fracture, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An increased rating for residuals of a fracture of the right 
ankle is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

